Exhibit 10.16

 

DADE BEHRING
SUPPLEMENTAL PENSION PLAN
(As Amended and Restated Effective as of January 1, 2005)

 

1.                                       Purpose

 

The provisions hereof constitute the Dade Behring Supplemental Pension Plan, as
amended and restated effective as of January 1, 2005 (the “Plan”). The Plan is
an unfunded plan maintained by Dade Behring Inc. (the “Company”) primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees. The Plan was established by the Company (then
known as Dade International Inc.), effective January 1, 1995, as the Dade
International Supplemental Pension Plan, and subsequently amended and restated
effective January 1, 1997. The Plan as set forth herein constitutes a further
amendment and restatement of the Plan, effective January 1, 2005, that is
intended to reflect the changes required to enable the Plan to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
to make certain other changes. The Company maintains a defined benefit plan, the
Dade Behring Cash Balance Plan, as amended and restated effective as of
January 1, 1997 (the “Cash Balance Plan”), to assist in providing retirement
benefits to participants therein. Certain limitations imposed by the Code
preclude certain highly compensated employees who participate in the Cash
Balance Plan from receiving the full retirement benefit otherwise earned under
the Cash Balance Plan. The Company, accordingly, maintains this Plan to enable
certain key highly compensated Cash Balance Plan participants to receive the
difference between the retirement benefit otherwise earned under the Cash
Balance Plan absent the limitations described above, and the retirement benefit
actually payable to them under the Cash Balance Plan.

 

2.                                       Plan Benefits for Participants Who
Incurred a Termination of Employment Prior to January 1, 1997

 

The benefits provided hereunder with respect to any Participant who incurred a
Termination of Employment prior to January 1, 1997, shall, except as otherwise
specifically provided herein, continue to be governed in all respects by the
terms of the Plan as in effect on the date of the Participant’s Termination of
Employment.

 

3.                                       Supplements, Appendices and Exhibits

 

Supplements, appendices and exhibits to the Plan may, by amendment, be attached
to and form a part of the Plan. The provisions of any such supplements,
appendices or exhibits shall have the same effect that such provisions would
have if they were included within the basic text of the Plan. Supplements,
appendices and exhibits shall specify the persons affected and shall supersede
the other provisions of the Plan to the extent necessary to eliminate
inconsistencies between the Plan provisions and the provisions of such
supplements, appendices and exhibits.

 

4.                                       Definitions

 


(A)                                  “ACCRUED BENEFIT” HAS THE MEANING ASCRIBED
TO THAT TERM IN THE CASH BALANCE PLAN.

 

--------------------------------------------------------------------------------


 


(B)                                 “ADMINISTRATIVE COMMITTEE” HAS THE MEANING
ASCRIBED TO THAT TERM IN THE CASH BALANCE PLAN.


 


(C)                                  “BENEFICIARY” MEANS THE PERSON, TRUST OR
ESTATE DESIGNATED AS THE PARTICIPANT’S BENEFICIARY UNDER THE CASH BALANCE PLAN.


 


(D)                                 “BOARD OF DIRECTORS” HAS THE MEANING
ASCRIBED TO THAT TERM IN THE CASH BALANCE PLAN.


 


(E)                                  “COMPENSATION” HAS THE MEANING ASCRIBED TO
THAT TERM IN THE CASH BALANCE PLAN.


 


(F)                                    “EXCESS AMOUNT”, AS OF A DETERMINATION
DATE, MEANS THE DIFFERENCE BETWEEN THE ACCRUED BENEFIT PAYABLE TO A PARTICIPANT
FROM THE CASH BALANCE PLAN AND THE ACCRUED BENEFIT THAT WOULD BE PAYABLE TO THE
PARTICIPANT IF THE LIMITATIONS UNDER SECTION 401(A)(17) OF THE CODE AND SECTIONS
7.1 AND 15.1 OF THE CASH BALANCE PLAN WERE DISREGARDED.


 


(G)                                 “PARTICIPANT” MEANS A VESTED PARTICIPANT IN
THE CASH BALANCE PLAN WHO IS DESIGNATED FROM TIME TO TIME BY THE ADMINISTRATIVE
COMMITTEE AS A PARTICIPANT IN THIS PLAN AND WHOSE ACCRUED BENEFIT OTHERWISE
PAYABLE FROM THE CASH BALANCE PLAN IS LIMITED AS A RESULT OF THE APPLICATION OF
SECTIONS 7.1 AND 15.1 OF THE CASH BALANCE PLAN OR THE APPLICATION OF
SECTION 401(A)(17) OF THE CODE.


 


(H)                                 “PLAN YEAR” HAS THE MEANING ASCRIBED TO THAT
TERM IN THE CASH BALANCE PLAN.


 


(I)                                     “TERMINATION OF EMPLOYMENT” MEANS A
SEPARATION FROM SERVICE AS DESCRIBED IN SECTION 409A(A)(2)(A)(I) OF THE CODE AND
ANY RULINGS OR REGULATIONS ISSUED THEREUNDER.


 

5.                                       Credited Amounts

 

The Excess Amount of each Participant shall be credited to a book reserve
account of the Company. All credited amounts shall be general obligations of the
Company, and the Company shall not be required to set up a funded reserve or
otherwise set aside specific funds for the payment of its obligations under the
Plan. Nothing contained herein shall be deemed to create a trust or create a
fiduciary relationship with respect to such credited amounts. The Company shall
retain title to and beneficial ownership of any assets which may be used to pay
the credited amounts. The right of a Participant to receive payment under the
Plan shall be no greater than the right of any unsecured creditor of the
Company. The right of any Participant to payment of credited amounts under the
Plan shall not be subject to sale, transfer, assignment, pledge or encumbrance.

 

6.                                       Distributions

 

Effective for Plan Years beginning January 1, 2005, distribution of the Excess
Amount to a Participant shall be made in the form of a single lump sum on the
first business day following the date that is 6 months after the Participant’s
Termination of Employment except as follows:

 

2

--------------------------------------------------------------------------------


 


(A)                                  A PARTICIPANT WHO DIES WILL RECEIVE A
SINGLE LUMP SUM PAYMENT OF THE EXCESS AMOUNT IN THE CALENDAR MONTH IMMEDIATELY
FOLLOWING THE CALENDAR QUARTER IN WHICH OCCURRED THE PARTICIPANT’S DEATH.
PAYMENTS MADE UNDER THIS SECTION ON ACCOUNT OF THE PARTICIPANT’S DEATH SHALL BE
MADE TO THE PARTICIPANT’S BENEFICIARY OR, IF NONE, SHALL BE PAID TO THE
PARTICIPANT’S ESTATE.


 


(B)                                 WITH RESPECT TO A PARTICIPANT WHOSE
TERMINATION OF EMPLOYMENT OCCURRED PRIOR TO JANUARY 1, 2005 AND WHOSE ENTIRE
BENEFIT UNDER THIS PLAN WAS DEFERRED BEFORE JANUARY 1, 2005, SUCH PARTICIPANT
SHALL CONTINUE TO RECEIVE PAYMENT OF THE EXCESS AMOUNT IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THIS PLAN IN EXISTENCE ON THE DATE OF SUCH PARTICIPANT’S
TERMINATION OF EMPLOYMENT. FOR PURPOSES OF DETERMINING WHETHER A PARTICIPANT’S
BENEFIT UNDER THIS PLAN WAS DEFERRED BEFORE JANUARY 1, 2005, THE ADMINISTRATIVE
COMMITTEE SHALL APPLY THE PROVISIONS OF IRS NOTICE 2005-1, Q&A-16 AND 17 (OR ANY
SUPERSEDING GUIDANCE). [IF ANY PORTION OF SUCH PARTICIPANT’S EXCESS AMOUNT IS
NOT DEEMED TO BE DEFERRED BEFORE JANUARY 1, 2005, SUCH PORTION SHALL BE
DISTRIBUTED IN ACCORDANCE WITH SUBSECTION (A) OR SUBSECTION (C), AS APPLICABLE.]


 


(C)                                  NOTWITHSTANDING SUBSECTION (B) ABOVE, WITH
RESPECT TO A PARTICIPANT WHOSE TERMINATION OF EMPLOYMENT OCCURRED PRIOR TO
JANUARY 1, 2005 BUT WHO WOULD NOT RECEIVE FULL PAYMENT OF HIS EXCESS AMOUNT BY
DECEMBER 31, 2005, THE ADMINISTRATIVE COMMITTEE MAY REQUIRE THAT SUCH
PARTICIPANT RECEIVE PAYMENT OF THE EXCESS AMOUNT (OR ANY REMAINING PORTION
THEREOF) NO LATER THAN DECEMBER 31, 2005 IN ACCORDANCE WITH IRS NOTICE 2005-1,
Q&A-20 (OR ANY SUPERSEDING GUIDANCE).


 

7.                                       Administration

 

The Administrative Committee shall have full power and authority to construe and
administer the Plan, and the Administrative Committee’s construction,
administration and actions under the Plan shall be binding and conclusive on all
persons for all purposes.

 

8.                                       Nonalienation of Plan Benefits

 

The right or interest of any Participant or any beneficiary thereof under this
Plan shall not be assignable or transferable, either voluntarily or
involuntarily, except by will or by the laws of descent or distribution.

 

9.                                       Gender and Number

 

Words denoting the masculine gender include the feminine and neuter genders and
the plural shall include the singular and the singular shall include the plural
wherever required by the context.

 

3

--------------------------------------------------------------------------------


 

10.                                 Applicable Law

 

The Plan shall be construed in accordance with applicable federal law and, only
to the extent not preempted by ERISA, the laws of the State of Illinois. If any
provision of the Plan, or the application of any such provision to any person or
circumstances, shall be invalid under any applicable law, neither the
application of such provision to persons or circumstances other than those as to
which such provision is invalid nor any other provisions of the Plan shall be
affected thereby.

 

11.                                 Successors

 

The Plan is binding on all persons entitled to benefits hereunder and their
respective heirs and legal representatives, on the Plan Administrator and its
successor and on the Company and its successor, whether by way of merger,
consolidation, purchase or otherwise.

 

12.                                 Taxation

 

It is intended that each Participant shall be taxed on all amounts credited to
him under the Plan at the time such amounts are received, and the provisions of
the Plan shall be interpreted consistent with that intention.

 

13.                                 Amendment/Termination

 

The Board of Directors hereby reserves the right to amend or terminate the Plan
at any time, provided that no such amendment or termination shall reduce any
amounts credited to a Participant under the Plan as of the date of such
amendment or termination, and provided further that no such amendment or
termination shall accelerate the payment of any amount except to the extent
permitted by guidance issued under Section 409A(a)(3) of the Code.

 

14.                                 Effect on Other Employee Benefit Plans

 

Any amounts provided or deemed provided to a Participant under this Plan shall
not be deemed compensation for purposes of computing benefits under any other
employee benefit plan or arrangement maintained or contributed to by the Company
or any of its affiliated companies.

 

15.                                 No Employment Guarantee

 

Nothing contained herein shall be construed as conferring upon a Participant the
right to continue as an employee of the Company or any of its affiliated
companies.

 

16.                                 Plan to Be Construed in Accordance with
Section 409A of the Code.

 

Effective January 1, 2005, this Plan is intended to comply and be construed in
accordance with Section 409A of the Code and any rulings or regulations
thereunder, including IRS Notice 2005-1. In the event that the Company
determines that there is a provision of this Plan that could be interpreted to
be in violation of Section 409A of the Code, such provision shall be interpreted
and resolved in the manner the Company deems necessary or appropriate in order
to comply with Section 409A of the Code or avoid the application of Section 409A
of the Code entirely.

 

4

--------------------------------------------------------------------------------


 

SUPPLEMENT A
TO
DADE INTERNATIONAL SUPPLEMENTAL PENSION PLAN
(As Amended and Restated Effective January 1, 2005)

 

A-1                  Purpose. The purpose of this Supplement A is to provide for
the special Plan provisions which apply to each Participant who is a DuPont
Transferred Employee (as defined below), is designated as an Eligible Employee
as of the IVD Closing Date (as defined below) in accordance with Section 3(a),
and is not a Special DuPont Transferred Employee (as defined below). This
Supplement A was amended and restated effective as of January 1, 1997, to
reflect the amendment and restatement of the Dade International Pension Plan
(the “Pension Plan”) into the Cash Balance Plan effective as of such date. As
used in this Supplement A:

 


(A)          “DUPONT TRANSFERRED EMPLOYEE” MEANS ANY EMPLOYEE (I) WHO COMMENCES
EMPLOYMENT WITH THE COMPANY EFFECTIVE AS OF MAY 7, 1996 (THE “IVD CLOSING DATE”)
AND, IMMEDIATELY PRIOR THERETO, WAS EMPLOYED IN THE UNITED STATES BY E. I. DU
PONT DE NEMOURS AND COMPANY OR AN AFFILIATE THEREOF (E. I. DU PONT DE NEMOURS
AND COMPANY AND ITS AFFILIATES, COLLECTIVELY, “DUPONT”) WITH RESPECT TO THE
IN-VITRO DIAGNOSTICS BUSINESS OF DUPONT (THE “BUSINESS”); OR (II) WHO, AS OF THE
IVD CLOSING DATE, IS ON AN APPROVED LEAVE OF ABSENCE FROM EMPLOYMENT IN THE
UNITED STATES WITH DUPONT WITH RESPECT TO THE BUSINESS AND, ON OR BEFORE THE SIX
MONTH ANNIVERSARY OF THE COMMENCEMENT OF SUCH LEAVE OF ABSENCE, COMMENCES
EMPLOYMENT WITH THE COMPANY.


 


(B)         “SPECIAL DUPONT TRANSFERRED EMPLOYEE” MEANS ANY DUPONT TRANSFERRED
EMPLOYEE WHOSE ACCRUED BENEFIT UNDER THE E. I. DU PONT DE NEMOURS AND COMPANY
PENSION AND RETIREMENT PLAN (THE “DUPONT PENSION PLAN”) IS TRANSFERRED TO THE
PENSION PLAN AS OF THE IVD CLOSING DATE.


 

A-2                  Conflicts Between the Plan and This Supplement A. This
Supplement A, together with the Plan, comprises the Plan with respect to
Participants in this Supplement A. In the case of any conflict between the
provisions of the Plan and this Supplement A, the terms and provisions of this
Supplement A shall govern to the extent necessary to eliminate such conflict.

 

A-3                  Supplement A Participant. Each Participant who is a DuPont
Transferred Employee, is designated as an Eligible Employee as of the IVD
Closing Date in accordance with Section 3(a), and is not a Special DuPont
Transferred Employee shall be covered by this Supplement A.

 

A-4                  Eligibility. Supplement A Participants shall not be
eligible to participate in the Plan prior to the IVD Closing Date.

 

A-5                  Excess Amount. With respect to each Supplement A
Participant, “Excess Amount” as of a determination date means the difference
between A and B where:

 

5

--------------------------------------------------------------------------------


 


A =                            THE ACCRUED BENEFIT THAT WOULD BE PAYABLE AS OF
SUCH DATE TO SUCH PARTICIPANT FROM THE CASH BALANCE PLAN IF THE LIMITATIONS
UNDER SECTION 401(A)(17) OF THE CODE AS WELL AS THE LIMITATIONS UNDER SECTIONS
7.1 AND 15.1 OF THE CASH BALANCE WERE DISREGARDED; PROVIDED THAT FOR PURPOSES OF
CALCULATING SUCH AMOUNT, VESTING SERVICE CREDITED TO SUCH PARTICIPANT AS OF THE
IVD CLOSING DATE UNDER THE DUPONT PENSION PLAN SHALL BE CONSIDERED VESTING
SERVICE UNDER THE CASH BALANCE PLAN; AND


 


B  =                           THE SUM OF C, D AND E, WHERE:


 

C  =                           THE ACCRUED BENEFIT OTHERWISE PAYABLE TO SUCH
PARTICIPANT FROM THE CASH BALANCE PLAN; PROVIDED THAT, FOR PURPOSES OF
CALCULATING SUCH AMOUNT, ALL OF THE PARTICIPANT’S SERVICE WITH THE COMPANY AND
NONE OF HIS SERVICE WITH DUPONT SHALL BE RECOGNIZED;

 

D =                             SUCH PARTICIPANT’S BENEFIT ACCRUED AS OF THE IVD
CLOSING DATE UNDER THE DUPONT PENSION PLAN; AND

 

E  =                            THE NORMAL RETIREMENT BENEFIT PAYABLE TO SUCH
PARTICIPANT UNDER ANY AND ALL NONQUALIFIED RETIREMENT PLANS MAINTAINED BY
DUPONT.

 

For purposes of calculating the Excess Amount, the Company’s early retirement
reduction factors shall apply.

 

6

--------------------------------------------------------------------------------